Citation Nr: 0935293	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-21 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability 
rating for a service-connected right knee disability, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a service-
connected right knee disability.

3.  Entitlement to an effective date earlier than May 18, 
2005 for the grant of service connection for a left 
superficial branch of the radial nerve neuroma/neuritis 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1987 to October 1993. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of November 2004 and March 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin. 

Procedural history

In a May 1994 rating decision, the RO in St. Louis, Missouri 
granted service connection for a right knee disability.  A 
noncompensable (zero percent) disability rating was granted.  
In a November 1994 rating decision, the Milwaukee RO 
increased the Veteran's disability rating to 20 percent.  

The Veteran filed a claim seeking entitlement to an increased 
disability rating for his service-connected right knee 
disability in January 2003.  In an August 2003 rating 
decision, the RO denied his claim and observed that the 
evidence indicated that the Veteran's knee disability had 
improved and no longer met the criteria for a 20 percent 
disability rating.  In a May 2004 rating decision, following 
a VA examination in May 2004, the RO proposed to reduce the 
assigned disability rating from 20 percent to 10 percent.  
The Veteran was informed of the proposed reduction by letter 
dated May 14, 2004.  The rating reduction was implemented by 
the November 2004 rating decision on appeal, effective from 
February 1, 2005.  The Veteran filed a notice of disagreement 
in January 2005 and perfected his appeal with the timely 
submission of a VA Form 9 in July 2006. 

The Veteran's January 2005 notice of disagreement was also 
interpreted by the RO as a claim for an increased disability 
rating.  In a March 2005 rating decision, the RO denied this 
claim.  The Veteran has perfected an appeal of this decision.  
The Milwaukee RO currently has original jurisdiction over the 
Veteran's claims. 

The issue of entitlement to an effective date earlier than 
May 18, 2005 for the grant of service connection for a left 
superficial branch of the radial nerve neuroma/neuritis 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability was 
rated 20 percent disabling for more than five years when the 
RO reduced the rating to 10 percent.

2. The RO complied with the procedural requirements for 
reducing the Veteran's disability rating for a right knee 
disability, to include providing proper notification of the 
proposal to reduce the disability rating and giving the 
Veteran the opportunity to submit evidence.

3.  Competent clinical evidence of record at the time of the 
rating reduction, to include reports of examination as full 
and complete as at the time of the award of the original 
rating assignment, demonstrated sustained improvement in the 
service-connected right knee disability under the ordinary 
conditions of daily life. 

4.  The Veteran's right knee disability is manifested by 
complaints of stiffness, instability, and buckling with 
objective demonstration of no more than slight instability.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent rating for 
service-connected right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 
4.71a, Diagnostic Code 5257 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's service-connected right knee disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks restoration of the assigned 20 percent 
disability rating for his service-connected right leg 
disability.  He also seeks entitlement to an increased 
disability rating.  In the interest of clarity, the Board 
will first discuss certain preliminary matters.  The Board 
will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated May 31, 2006, including a request for evidence showing 
that his "service-connected condition has gotten worse."  
Moreover, the RO sent the Veteran a letter in May 2004 
explaining the proposed reduction in VA benefits for his 
service-connected right knee disability.  The letter, along 
with an enclosed May 2004 rating decision, explained that the 
RO proposed to reduce the Veteran's disability rating from 20 
percent disabling to 10 percent disabling based on evidence 
from the Veteran's March 2003 and April 2004 VA examination.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2006 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The April 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced May 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the May 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with several VA examinations.  

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in March 2003, 
April 2004, and June 2006.  The reports of these examinations 
reflect that the examiners reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2008).  Furthermore, the Board notes that the Veteran's 
March 2003 and April 2004 VA examinations, which formed the 
basis for the RO's reduction, were as full and complete as 
the November 1994 VA examination on which payment for the 
Veteran's knee disability was authorized.  See 38 C.F.R. 
§ 3.344(a) (2008).  The Veteran and his representative have 
not contended otherwise. 

Prior to the implementation of the reduction, in June 2004, 
the Veteran requested a predetermination hearing with a 
Decision Review Officer (DRO).  A hearing was scheduled for 
November 19, 2004.  Shortly thereafter, the Veteran requested 
that the location of his hearing be changed.  The record 
documents that the Veteran was informed that a change in 
location would most likely not occur for the date of his 
hearing.  The Veteran did not report for his scheduled 
hearing at the Milwaukee RO, and in January 2005, before his 
reduction went into effect, the Veteran withdrew his hearing 
request. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to a restoration of a 20 percent disability 
rating for a service-connected right knee disability, 
currently evaluated as 10 percent disabling.

Relevant law and regulations 

Disability ratings - in general

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (2007).  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the VA rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. See 38 C.F.R. § 4.59 (2008).

Specific schedular criteria 

Under Diagnostic Code 5257, a 10 percent disability is 
warranted when instability is slight and a 20 percent 
disability is warranted when instability of the knee is 
moderate.  A 30 percent disability is warranted when 
instability of the knee is severe. 

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2008).  
"Slight" is generally defined as "small in size, degree, 
or amount"; "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."; and 
"severe" is defined as "extremely intense." See Webster's 
New World Dictionary, Third College Edition (1988), pgs. 
1038, 871, and 1071.

Reductions in ratings

(i.) Basis for reduction

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred. 38 U.S.C.A. § 1155 (West 2002).  
The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio. See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2008); 
Brown v. Brown, 5 Vet. App. at 413, 420 (1993). These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991). Such review requires VA to ascertain, based 
upon review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations. Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work. See Faust v. West, 13 Vet. App. 342, 350 
(2000); Brown, supra at 420-21.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2008). That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. 
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve. Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

(ii.) Procedure

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons. The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore. The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level. 38 C.F.R. § 3.105(e) (2008).

(iii.) Standard of review

As discussed above, in general, when there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

However, the Court has specified a different burden of proof 
with respect to ratings reductions claims.  Because the issue 
in this case is whether the RO was justified in reducing the 
Veteran's 20 percent rating, rather than whether the Veteran 
was entitled to "reinstatement" of the 20 percent rating, 
the Board was required to establish, by a preponderance of 
evidence and in compliance with 38 C.F.R. § 3.344(a), that a 
rating reduction was warranted.  See Brown, supra at 421; see 
also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Analysis

For reasons expressed below, the Board concludes that the 
reduction in the assigned disability rating from 20 percent 
to 10 percent was done in a procedurally correct manner, and 
that the evidence does not demonstrate that a continuation of 
the 20 percent rating is appropriate.

Notice of reduction

As was noted in the law and regulations section above, 38 
C.F.R. § 3.105(e) requires the issuance of a rating decision 
proposing the reduction or discontinuance and setting out all 
material facts and reasons underlying the proposal.  The 
Veteran must be notified at his or her latest address of 
record, and be provided 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.

In this case, the Veteran was informed of the proposed 
reduction in a letter dated May 14, 2004.  Included with this 
letter was a copy of the May 13, 2004 rating decision that 
proposed to reduce the Veteran's benefits and provided the 
material facts taken from the April 2004 and March 2003 VA 
medical examination reports.  The rationale for the proposed 
rating reduction was explained.  The Veteran was further 
informed that he could present evidence and that he was 
entitled to a hearing.  He was afforded 60 days to respond.  
Thereafter, the RO promulgated a rating decision on November 
20, 2004, implementing the proposed reduction, effective from 
February 1, 2005.  As noted above, the Veteran requested a 
hearing and then withdrew his hearing request. 

Based on this procedural history, the Board concludes that 
the reduction was done in accordance with the procedure set 
forth in VA regulations, to include 38 C.F.R. § 3.105(e).  
That is, the Veteran received appropriate notice of the 
proposed reduction and was accorded the opportunity to 
respond.  



Propriety of rating reduction

As discussed in the law and regulations section above, there 
are specific requirements that must be met before VA can 
reduce a disability rating.  See 38 C.F.R. § 3.344 (a) and 
(b) (2008).  In essence, the law requires that the service- 
connected disability must have demonstrated improvement in 
order for an assigned rating to be reduced.  See 38 C.F.R. § 
3.344(c) (2008).  While, 38 C.F.R. § 3.344(c) limits the 
applicability of those requirements to ratings that have been 
in effect for five years or more.  In this case, with the 
exception of an intervening award of a temporary total 
convalescence rating, the 20 percent rating in question had 
been in effect from October 16, 1993 through February 1, 
2005, and the provisions of 38 C.F.R. § 3.344 are for 
application.

The applicable legal standard, as summarized in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002), requires that, in the case 
of a rating reduction, the record must establish that such 
reduction is warranted by a preponderance of the evidence and 
that the reduction was in compliance with 38 C.F.R. § 3.344.  
The Court has addressed circumstances in which the Board 
failed to consider 38 C.F.R. § 3.344 when determining the 
propriety of a reduction in rating and held that a Board 
decision pertaining to a reduction in rating that failed to 
address 38 C.F.R. § 3.344 "abused its discretionary 
authority."  See Sorakubo, 16 Vet. App. at 124.

Prior to initiating a reduction, VA is required to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.

In this case, the evidence of record indicates that there has 
been an actual change in the Veteran's disability.  As 
discussed in the Introduction, the Veteran's disability 
rating was increased to 20 percent in a November 1994 rating 
decision.  In his September 1994 VA examination, the Veteran 
was unable to squat to the floor with his right leg and could 
not kneel.  He complained of constant knee pain.  The 
examiner noted definite laxity of the anterior cruciate 
ligament, a positive drawer sign and positive Lachmann's 
test.  There was slight laxity of the lateral collateral 
ligaments.  

The evidence of record indicates that the Veteran underwent a 
right anterior cruciate ligament reconstruction surgery 
approximately two years after his disability rating was 
increased.  See a July 1996 VA discharge summary.  The 
surgery report notes that the Veteran's postoperative course 
was uncomplicated and he was discharged home.

In March 2003, the Veteran underwent an additional VA 
examination which revealed a discrepancy in the muscle bulk 
of the Veteran's lower extremities with the right leg being 
smaller than the left.  The examiner noted that there was no 
redness, warmth, or swelling of the Veteran's right knee.  
Clinical testing revealed full strength in his right leg, 
full extension, a slight decrease in flexion.  McMurry's 
testing was negative and there was no evidence of ligamentous 
instability.  During the examination he complained of popping 
and cracking and that his knee would lock in cold weather.  
He was able to cross both legs without difficulty. 

During the April 2004 VA examination, the Veteran complained 
of stiffness in his right knee and popping-snapping in the 
morning.  There was no indication that the right knee would 
give-out or lock up and the Veteran stated that he does not 
have any trouble standing on his leg or walking.  While the 
Veteran indicated that he does have difficulty sitting, he 
related this problem to a groin injury and not his service-
connected knee disability.  Unlike the September 1994 VA 
examination, testing conducted in April 2004 revealed that 
the Veteran was able to squat within normal limits.  The VA 
examiner also stated that Lachman's and McMurray's testing 
were both negative.  The Veteran displayed full range of 
motion and there was no tenderness, effusion, laxity, 
crepitus.  His reflexes were measured as normal. 

As alluded to above, the March 2003 and April 2004 VA 
examination are as complete as the September 1994 VA 
examination on which payment was authorized.  Indeed, as 
discussed immediately above, all three examinations conducted 
identical tests and recorded an in-depth patient history.  
The Board therefore concludes that these examinations are 
adequate for rating purposes and as complete as the September 
1994 VA examination.  See 38 C.F.R. §§ 4.2, 3.344 (2008).  

Based on this evidence, the RO reduced the Veteran's 
disability rating stating:

For an evaluation of 20 percent for [a] knee disability, 
the evidence must show recurrent subluxation or lateral 
instability of the knee which is moderate; or that 
semilunar cartilage is dislocated with frequent episodes 
of "locking," pain, and effusion into the joint' or 
leg flexion limited to 30 degrees; or extension of the 
leg limited to 15 degrees.  Such level of disability is 
not shown.

This is a correct restatement of the schedular criteria, and 
the RO's decision is congruent with the evidence then of 
record, namely the March 2003 and April 2004 VA examination 
reports that describe the Veteran's knee disability as 
stable.

The Board observes that the Veteran submitted additional 
private treatment records following the November 2004 rating 
decision.  Specifically, a June 2004 treatment report from 
G.D.R., M.D.  In this report, Dr. G.D.R. notes that the 
Veteran displayed positive Lachman's testing with "some 
generalized laxity" and "mild joint instability in the 
right knee."  He was observed to have "mild flexion 
rotation drawer sign" with a stable patella.  (Emphasis 
added).  Despite his clinical findings of mild instability 
and generalized laxity, Dr. G.D.R. concluded that the Veteran 
had "mild to moderate" instability of his right knee.  He 
did not explain why the Veteran would have mild to moderate 
instability in light of the clinical findings which revealed 
only mild instability.  Since Dr. G.D.R. did not provide an 
adequate explanation for his opinion (which appears to be 
contradicted by his clinical findings) the Board affords it 
little weight of probative value.  See generally Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) [medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim].  

In short, there is of record no evidence which would justify 
the maintenance of the 20 percent rating under Diagnostic 
Code 5257.  The evidence of record demonstrates that the 
Veteran's knee disability has materially improved.  
Furthermore, the two VA examinations that were conducted more 
than a year apart from each other demonstrate that the 
Veteran's knee improvement is reasonably certain to be 
maintained. 

Based on this record, the Board finds that a preponderance of 
the evidence establishes that the symptoms identified by the 
March 2003 and April 2004 VA examinations are congruent with 
a 10 percent disability rating, and that the reduction from 
the previously assigned 20 percent rating by the RO was 
warranted. See Brown and Kitchens, both supra.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence 
supports a reduction in the assigned rating for a right knee 
disability from 20 percent to 10 percent, effective February 
1, 2005. The Board is persuaded that the evidence shows a 
sustained improvement in the Veteran's right knee disability 
reflective of an improvement in his ability to function under 
the ordinary conditions of life.  See Faust v. West, 13 Vet. 
App. 342, 349 (2000); C.F.R. § 3.344(c) (2008).

2.  Entitlement to an increased rating for a service-
connected right knee disability, currently evaluated as 10 
percent disabling.

Relevant laws and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to  
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's service-connected right knee disability is 
manifested by complaints of pain and stiffness.  There is no 
medical evidence of ankylosis, dislocated or removed 
cartilage, arthritis, limitation of extension, or malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Codes 
5003, 5256, 5258, 5259, 5261 and 5262 do not apply in this 
case.

In the March 2003 VA examination, the Veteran displayed a 
decreased range of motion in his right knee, specifically, he 
had range of motion of zero to 120 degrees.  Accordingly, the 
Board has considered rating the Veteran under Diagnostic Code 
5260 [limitation of flexion].  However, range of motion 
findings indicate that flexion of the Veteran's right knee 
was to 120 degrees. [Normal range of motion is from 0 to 140 
degrees. See 38 C.F.R. § 4.71, Plate II (2008).] Thus, the 
Veteran does not have flexion limited to 60 degrees in his 
right knee, the level at which a noncompensable evaluation is 
warranted under Diagnostic Code 5260.

Analysis

Schedular rating

To warrant the next higher, 20 percent, disability rating 
under Diagnostic Code 5257, the competent medical evidence 
must demonstrate "moderate" disability.

The Veteran has complained of right knee stiffness and a 
popping-snapping sound in the morning. See the April 2004 VA 
examination report.  In June 2006 the Veteran complained of 
instability, weakness, and buckling.  He denied pain, 
stiffness, locking, redness, heat and swelling.  The record 
indicates that he uses a knee brace on occasion.  As noted 
above, slightly decreased flexion has been identified, 
although such is insufficient to assign a higher rating.

Diagnostic Code 5257 refers to subluxation and instability of 
a knee.  In this case, although the Veteran has complained of 
the knee buckling and weakness, there is no objective 
clinical evidence of moderate subluxation or lateral 
instability in the Veteran's right knee.  As discussed in 
detail above, the March 2003 and April 2004 VA examiner's 
indicated there was no instability in the Veteran's knee.  
The private treatment record of Dr. G.D.R. also found mild 
instability.  [As noted above, Dr. G.D.R.'s opinion of "mild 
to moderate" instability is at odds with his clinical 
findings, is not adequately explained, and is afforded little 
probative weight.]  

The June 2006 VA examiner noted that the Veteran's right knee 
has "very mild laxity of the lateral collateral ligament."  
During the examination the Veteran displayed negative 
anterior and posterior drawer sign and negative McMurray's; 
there was no collateral ligament laxity identified.

The March 2003, April 2004, and June 2006 VA examination 
reports are congruent with the Veteran's outpatient treatment 
records, which do not document any knee problems.  In fact, 
the evidence of record indicates that the Veteran service-
connected knee disability does not prevent him from downhill 
skiing.  See a January 2006 VA treatment record. 

It therefore appears that the Veteran's right knee disability 
manifests principally as complaints of stiffness, instability 
and buckling with little impact on function.  See 38 C.F.R. § 
4.10 (2008).  Such symptomatology is most aptly described as 
slight and is accounted for the in the Veteran's currently-
assigned 10 percent disability rating.




DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the Court has also held that where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame. See 38 U.S.C.A. § 5110 (West 2002). Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As discussed above, the Veteran was awarded a 20 percent 
disability rating for his right knee effective October 1996.  
Effective February 1, 2005, the Veteran's disability rating 
was reduced to 10 percent disabling.  The Veteran filed his 
claim for an increased disability rating on January 13, 2005.  
Therefore, the relevant time period under consideration is 
from January 13, 2004 to the present. The question to be 
answered by the Board, then, is whether any different rating 
should be assigned for any period from January 13, 2004 to 
the present.

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's right knee 
disability was more or less severe during the appeal period.  
The Veteran has pointed to none.  Accordingly, there is no 
basis for awarding the Veteran a disability rating other than 
the 10 percent disability rating that was assigned from 
February 2005.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the May 2006 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected right knee disability.  The medical evidence fails 
to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his right knee disability; in fact, it 
does not appear that the Veteran has been hospitalized at all 
for this disability during the rating period on appeal. 

With respect to employment, the evidence of record indicates 
that the Veteran is no longer working.  The fact that the 
Veteran is currently unemployed is not determinative.  The 
ultimate question is whether the Veteran, because of his 
service-connected right knee disability, is incapable of 
performing the physical and mental acts required by 
employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993). In this case there is no medical evidence that the 
Veteran's right knee disability would have marked 
interference with employment. See Van Hoose, supra [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired]. In addition, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture, or of any other reason why an 
extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating for his service-connected right knee disability. The 
benefit sought on appeal is accordingly denied.

ORDER

Entitlement to restoration of a 20 percent disability rating 
for a right knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee disability is denied. 


REMAND

3.  Entitlement to an effective date earlier than May 18, 
2005 for the grant of service connection for a left 
superficial branch of the radial nerve neuroma/neuritis 
disability. 

The evidence of record indicates that the Veteran was granted 
service connection for a left superficial branch of the 
radial nerve neuroma/neuritis disability in a November 2005 
rating decision; an effective date of May 18, 2005 was 
assigned.  The Veteran indicated his disagreement with the 
assigned effective date in a November 2005 notice of 
disagreement.  Despite the readjudication of the Veteran's 
claim in April 2006, a statement of the case (SOC) pertaining 
to that issue has yet to be issued by the RO.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must issue a SOC pertaining to the 
issue of entitlement to an effective 
date earlier than May 18, 2005 for the 
grant of service connection for a left 
superficial branch of the radial nerve 
neuroma/neuritis disability.  The 
Veteran and his representative should 
be provided with copies of the SOC and 
advised of the time period in which to 
perfect an appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


